Citation Nr: 1019887	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include as secondary to a service-
connected right leg and/or knee disability, and if so, 
whether service connection is warranted. 

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to 
February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.

The issues of entitlement to service connection for a left 
knee disorder and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for a left knee disorder was denied by a February 
2002 rating decision.  The Veteran did not appeal.

2.  The evidence received since the February 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claim for a left knee 
disorder. 


CONCLUSION OF LAW

The evidence received since the February 2002 rating decision 
is new and material, and the claim of entitlement to service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's left knee 
disorder claim and remands it for further development. Thus, 
a discussion of VA's duties to notify and assist is not 
necessary.

The RO denied the Veteran's original claim for service 
connection in a rating decision issued in February 2002.  As 
the Veteran did not appeal this decision, the February 2002 
rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 
38 C.F.R. § 20.1103 (2009).

At the time of the final February 2002 decision, the evidence 
of record included the Veteran's service records and a 
statement from Dr. Alexander dated July 2001.  The physician 
wrote that the open reduction internal fixation performed on 
the Veteran's right femur has resulted in a shortening of the 
right femur such that the left iliac crest is now one 
centimeter higher than the right.  The RO concluded that the 
evidence did not show that a left knee disorder was related 
to service or to a service-connected disability.  

The Veteran filed a claim to reopen in February 2006.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Evidence is material if it relates to an 
unestablished fact necessary to substantiate the claim, 
either by itself or considered in conjunction with previous 
evidence of record.  Id.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the most recent prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For purposes of determining 
whether VA has received new and material evidence sufficient 
to reopen a previously denied claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

The Board notes that the Veteran has established service 
connection for right knee derangement with residual leg 
shortening status post open reduction and internal fixation 
of tibia and femur, degenerative changes of the lumbar spine, 
and fracture of the left tibia and fibula.  

Evidence obtained since the February 2002 rating decision 
includes a February 2008 statement from Dr. Welch; VA 
treatment records dated July 2001 documenting a follow-up 
appointment after the Veteran's hospitalization for a heart 
stint; a VA examination report dated October 2008; and a 
statement from Dr. Guin dated October 2009.  This evidence is 
new as it has not previously been submitted. 

The Veteran's claim for service connection for a left knee 
disorder was previously denied in February 2002 because the 
record did not show a currently diagnosed disability that was 
related to active military service or to a service-connected 
disability.  The July 2001 treatment records, October 2008 VA 
examination, and February 2008 statement from Dr. Welch are 
not relevant as none pertains to treatment for a left leg 
disorder.  However, in the October 2009 statement, Dr. Guin 
writes that the Veteran has left knee pain consistent with 
degenerative changes and provides the opinion that it is 
possible that this disorder could be the result of the 
Veteran's leg length discrepancy as it places increased 
stress and contract pressures across the knee.  The October 
2009 statement is material as it relates to a previously 
unestablished fact necessary to substantiate the Veteran's 
claim, specifically medical evidence of a current disability 
possibly related to the Veteran's service.  As the additional 
evidence is both new and material, the claim for service 
connection for a left knee disorder, to include as secondary 
to a service-connected right leg and/or knee disability, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right leg 
and/or knee disability, is reopened. 




REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to 
provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

Here, the Veteran's private physician has indicated that the 
Veteran has left knee pain consistent with degenerative 
changes.  He also provided the opinion that it is possible 
that this disorder could be the result of the Veteran's leg 
length discrepancy as it places increased stress and contract 
pressures across the knee.  As this statement provides 
competent evidence of a disability and suggests a nexus 
between the Veteran's left knee disorder and his service-
connected right leg and/or knee disorder, the Veteran should 
be afforded an examination as a medical opinion regarding the 
nature and etiology of his left knee disorder is necessary to 
make a determination in this case.  A VA examination report 
dated in August 2006 does not adequately address this issue.  

The Board notes that, as found by the RO, the Veteran is 
currently ineligible for schedular consideration of a TDIU 
because he does not have a single disability rated 60 percent 
and his combined disability rating is less than 70 percent.  
See 
38 C.F.R. § 4.16(a) (2009).  Given that the issue for 
consideration on remand could result in eligibility for a 
TDIU on a schedular basis, the Board finds that the claim for 
TDIU is inextricably intertwined with the claim for 
entitlement to service connection for a left knee disorder 
and thus the claims should be considered together.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
2 Vet. App. 180, 183 (1991) (holding that issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  As such, appellate action on the TDIU 
claim, at this juncture, would be premature.

Finally, as the record reflects that the Veteran may receive 
ongoing treatment at the Panama City, Florida, Community 
Based Outpatient Clinic, any recent treatment records should 
be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain any VA 
treatment records from the Panama City, 
Florida, Community Based Outpatient 
Clinic, dated since July 2001. 

2.  Thereafter, schedule the Veteran for a 
VA examination with an appropriate 
examiner.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests, including x-rays, should be 
accomplished.  

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any left knee disorder found 
to be present, specifically any 
degenerative changes. 

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
left knee disorder had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.  

Additionally, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed condition was caused or 
aggravated by the Veteran's service-
connected right leg and/or knee 
disabilities.  This statement should 
specifically include an opinion as to 
whether it is at least as likely as not 
that the progression of the Veteran's left 
knee disorder represents an increase 
beyond normal progress as a result of his 
service-connected right leg and/or knee 
disabilities.

If such aggravation is found, the examiner 
should address the following medical 
issues: (1) Any baseline manifestations of 
the Veteran's left knee disorder found 
prior to aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected right leg and/or knee 
disabilities, based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of a left knee 
disorder are proximately due to the 
Veteran's service-connected right leg 
and/or knee disabilities. 

In doing so, the examiner should address 
the Veteran's lay statements of record, 
including any statements regarding the 
onset of his left knee disorder. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO/AMC should read the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

4.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


